Citation Nr: 0833158	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, to include the residuals of blisters and plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to 
September 1977.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

The Board notes that the statement of the case (SOC), issued 
in August 2007, included the issues of entitlement to service 
connection for plantar fasciitis and the separate issue of 
entitlement to service connection for residuals from foot 
blisters.  The veteran perfected an appeal of both issues.  
However, the May 2008 Travel Board hearing transcript 
reflects that the veteran chose to withdraw the separate 
issues of entitlement to service connection for plantar 
fasciitis and foot blister because the issue, as listed on 
the title page of this decision, encompasses both issues that 
were listed in the August 2007 SOC.  (See May 2008 Travel 
Board hearing transcript "Tr." at 2.)  The Board has 
characterized the issue accordingly.


FINDING OF FACT

The competent medical evidence of record does not relate 
current bilateral foot disability to the veteran's active 
service.


CONCLUSION OF LAW 

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  


VA satisfied its duty to notify as to the claim by means of 
VCAA notice letters dated in February 2006 and March 2006.  
These letters informed him of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  Additionally, the 
March 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Initial VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication denying the claim.  
However, although additional VCAA notice, as required by 
Dingess/Hartman, was provided thereafter, the case was 
readjudicated, and the veteran is not prejudiced thereby.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that a 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2007).

The veteran asserts that service connection is warranted for 
a bilateral foot disability.  He contends that a few weeks 
into basic training he developed problems marching.  See VA 
Form 9, Appeal to Board of Veterans' Appeals, received in 
September 2007.  The veteran contends that rubbing from his 
boots caused blistering on his heels.  (See May 2008 Tr. at 
3.)  The veteran also noted in his application for VA 
compensation that he was given special boots and inserts 
because he had tender and swollen heels.  See VA Form 21-526, 
received in February 2006.

The Board initially notes that the record contains a report 
of a VA feet examination conducted in April 2006 that 
revealed a diagnosis of plantar fasciitis, bilateral.  See 
also VA podiatry report, dated in May 2007 (noting diagnoses 
of fat pad atrophy and metatarsalgia).  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been met.  

A report of medical history, signed by the veteran upon 
entrance to service and dated in March 1973, reflects no foot 
related complaints.  The veteran's clinical entrance 
examination reflects a normal evaluation of the veteran's 
feet.  The service treatment records reflect that the veteran 
was seen in December 1973 with bilateral cellulitis secondary 
to infected blisters and in 1974 for blisters.  The record 
also contains several AF Form 422, Physical Profile Serial 
Report, regarding problems with the veteran's feet.  The AF 
Form 422s indicate that the veteran had "defects" related 
to blisters and cellulitis on both of his feet.  The AF Form 
422s also noted limitations placed on the veteran, to include 
no running/marching and one week of bed rest.  A physical 
profile serial report, dated January 2, 1973 (the year noted 
on this form appears to be an error because the official 
documentation of record reflects that the veteran entered 
active duty on December 10, 1973), noted that the veteran was 
to be re-evaluated on January 7, 1973.  Another physical 
profile serial report, dated January 7, 1974, notes no 
"defects" and indicates that the veteran was now "to wear 
chukkas."  The veteran's service treatment records include a 
document, dated in September 1977, which indicates that the 
veteran elected not to undergo a physical examination before 
separation or retirement.  

The record does not indicate and the veteran testified that 
he did not seek treatment regarding his feet after service.  
(See Tr. at 4.)  In this regard, the record reflects that VA 
received from the veteran a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in September 1977 
(the same month the veteran was discharged from active duty).  
The veteran claimed a lung condition and a hearing condition.  
The VA Form 21-526 does not reflect a claim regarding a foot 
disability.  A report of a VA examination, conducted in 
January 1978, reflects no complaints related to a foot 
disability.  Physical examination of the veteran revealed 
that he was "able to walk on toes or on heels."  The 
transcript of the May 2008 Travel Board hearing reflects that 
the veteran indicated that he worked in a factory immediately 
after service.  (Tr. at 6.)  The veteran indicated that this 
job required him to stand around all the time.  (Id.)  
However, the veteran testified that his feet were "fine" 
and that he was able to be successfully employed and that he 
did not have to change employment or lose employment because 
of his foot problems.  (Id. at 6-7.)

Regarding a medical nexus, the record reflects that the 
veteran was seen for a VA feet examination in April 2006.  
After reviewing the claims file and performing a physical 
examination of the veteran, a VA examiner opined that 
veteran's heel condition was not caused by or a result of 
service.  In support of this opinion the VA examiner noted 
that the veteran's blisters healed and that the veteran was 
able to continue in the Air Force doing security without 
limitation.  The April 2006 VA examiner also commented that 
the veteran's planar fasciitis was unrelated to skin 
conditions or infections.  The Board finds the April 2006 VA 
examination report to be highly probative evidence against 
the veteran's claim as the VA examiner reviewed the claims 
folder and provided a supporting rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  Moreover, there is 
no other competent clinical evidence of record, VA or 
private, linking the veteran's current bilateral foot 
disability to service.

The Board notes that the veteran in his substantive appeal, 
received in September 2007, stated that he has had problems 
with his feet since service.  See also VA podiatry record, 
dated in July 2007 (noting the veteran reported that he has 
had pain in his feet since service).

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as pain in 
his feet.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that the veteran is competent to report 
experiencing pain in his feet, including since service, but 
the Board finds his statements regarding the presence of 
chronic bilateral foot disability since service to be less 
than credible as they are inconsistent with, and not 
supported by, the objective evidence of record.  In this 
regard, the Board notes that the record contains the 
veteran's service treatment records, which do not reflect any 
complaints or findings of problems regarding the veteran's 
feet for, approximately, his last three years of active duty 
service.  The Board also notes that the veteran filed claim 
for VA compensation the same month that he was discharged 
from service and did not note any foot problems on this 
application.  The report of the January 1978 VA examination, 
less than one year after service, did not reveal complaints 
or finding regarding the veteran's bilateral feet.  Further, 
the veteran testified that he had performed successfully at 
his job immediately after service that required him to stand 
on his feet.  The Board acknowledges that the record contains 
a VA podiatry clinic note, dated in July 2007, indicating 
that if the veteran had the same foot structure that he has 
now the possibility of irritation, even heel blisters, was a 
good possibility.  However, the July 2007 VA podiatry record 
also reflects that the VA doctor of podiatric medicine 
advised the veteran that he was not able to substantiate the 
fact that the veteran had this foot problem since he was 
discharged from service.  Additionally, there is no competent 
medical evidence of record relating any current bilateral 
foot disability to his active service.  As such, in the 
absence of any competent clinical opinion to the contrary, 
the Board finds that the veteran is not entitled to a grant 
of service connection for a bilateral foot disability. 

The Board acknowledges the veteran's statements and testimony 
that his current bilateral foot disability is due to service.  
However, the veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of the disability in question do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

In conclusion, the competent medical evidence of record does 
not relate the veteran's current bilateral foot disability to 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
disability, to include the residuals of blisters and plantar 
fasciitis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


